Citation Nr: 0515661	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  01-01 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than November 2, 
1991, for a grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and O. R. E., Ph.D.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a determination by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington, which 
assigned an effective date of November 2, 1991, for a grant 
of service connection for PTSD.  The RO also determined that 
the veteran had not filed a timely Notice of Disagreement 
with respect to the effective date issue.

In September 2001, a videoconference hearing was held with 
the undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  The transcript is of record.  

This case was previously before the Board in January 2002, at 
which time the Board denied the appeal.  The veteran appealed 
this case to the United States Court of Appeals for Veterans 
Claims (Court).  A January 2003 Joint Motion of the parties 
(the veteran and the VA Secretary) requested the Court to 
vacate the Board decision and remand the case.  By a January 
2003 Order, the Court granted the Joint Motion, vacated the 
Board's decision, and remanded the case for VA to satisfy the 
enhanced duty to notify under the Veterans Claims Assistance 
Act of 2000 (VCAA), as required under the pertinent statutory 
and regulatory provisions and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In October 2003, the Board remanded the 
case for compliance with VCAA and the Court Order.  The 
requested development has been completed and the Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran did not file a timely Notice of Disagreement 
with the RO's September 1992 decision, which specifically 
addressed the effective date assigned for his grant of 
service connection for PTSD.  

3.  No written communication was received prior to November 
2, 1991, which constitutes a formal or informal claim of 
service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 2, 
1991, for a grant of service connection for PTSD are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.105(a), 3.151, 3.155, 3.159, 3.400, 20.200, 20.201, 
20.302, 20.1103 (2004); Rodriguez v. West, 189 F.3d 1351 
(Fed. Cir. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of March 2004 and January 
2005 discloses that they complied with all the requirements 
as described by the Court.  Particularly, the wording of the 
VCAA notices adequately informed the claimant that he should 
provide "any" evidence in his possession pertaining to the 
claim; that he should give VA everything he had pertaining to 
the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not done in this case because the initial unfavorable 
decision was issued before VCAA became law.  The Court faced 
such a situation in Pelegrini and decided that the proper 
solution was to vacate the Board decision, and remand the 
case for VCAA notice, followed by a new adjudication of the 
claim.  That procedure was accomplished in this case.  The 
Court vacated the previous Board decision and returned the 
case to the Board.  The Board returned the case to the RO, 
which issued a VCAA letter in March 2004, it afforded the 
veteran and his representative an opportunity to respond and 
issued a decision in January 2005.  Also, in January 2005, 
the RO issued a follow-up VCAA notice letter.  The veteran 
responded latter that month and a supplemental statement of 
the case was issued in February 2005.  The file reflects a 
continuous flow of information to the veteran.  The rating 
decisions, statement of the case, and supplemental statement 
of the case, as well as the VCAA letters and other 
correspondence, notified the veteran and his representative 
of the status of the evidence as it was developed and of the 
need for substantiating evidence from him.  Further, the 
veteran had an opportunity to respond before the RO re-
adjudicated his claim.  Any deficits in the original notice 
were cured long before the case came to the Board and are no 
more than non-prejudicial error.  The veteran was afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA" and thus VA "essentially 
cured the error in the timing of notice."  See Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  The veteran has reported that he has not received 
private treatment.  All relevant Federal records have been 
obtained.  The service medical records are in the claims 
folder.  Vet Center records, statements from the fee basis 
psychologist, and other VA records have been obtained.  This 
is not a medical question requiring a medical examination or 
opinion.  38 U.S.C.A. § 5103A(d) (West 2002).  There is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001) [citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) for the holding that VCAA does not apply 
where there is extensive factual development, reflected both 
in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that further assistance 
would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.

"Application" is not defined in the statute.  However, in 
the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered 
a "claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal 
as well as formal, as a "communication in writing."  
Further, the Federal Circuit stated that when 38 C.F.R. § 
3.155(a) refers to "an informal claim," it necessarily 
incorporates the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal 
Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished.  See 38 
C.F.R. § 20.200.  

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the RO within one year 
from the date that that RO mails notice of the determination 
to him or her.  Otherwise, that determination will become 
final.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. §§ 20.302, 
20.1103.  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms, 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of 
the disabilities, the Notice of Disagreement must make that 
clear.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201; Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002).  

Background.  The veteran has contended in various statements, 
and at his September 2001 videoconference hearing, that he 
filed his initial claim of service connection for PTSD in 
December 1989.  He maintains that he filled out the necessary 
forms at the office of O. R. E., Ph.D. (hereinafter, "Dr. 
ORE") in December 1989, and that these forms were taken to 
the RO by an employee of the Vet Center.  After not hearing 
about the status of his claim for a few months, he contacted 
the RO and was informed that no such claim had been filed.  
He asserts that this occurred in 1990 or early 1991, at which 
time he filled out another application at Dr. ORE's office, 
and mailed it to the RO.  Once again, he did not hear about 
the status of his claim for a few months, and when he 
contacted the RO he was informed that no such claim had been 
filed.  Therefore, he filled out another application, which 
was hand-delivered to the RO on November 2, 1991.  

A review of the documents on file reflects that the veteran 
submitted two VA Forms 21-526, "Application for Compensation 
or Pension," to the RO in November 1991.  The first VA Form 
21-526 is dated August 31, 1991 and date-stamped received by 
VA on November 2, 1991.  The second is dated November 8, 1991 
and date-stamped received by VA on November 14, 1991.  

On both of the VA Forms 21-526 the veteran checked the box to 
indicate that he had previously filed a claim for VA 
benefits, specifically disability compensation or pension.  
Also, under the box for "VA File Number," he wrote "never 
acknowledged" on the first VA Form 21-26, and "no record" 
on the second.  In addition, on both of these documents the 
veteran claimed entitlement to service connection for PTSD.  
Also on file is a VA Form 28-1900, "Application for 
Vocational Rehabilitation," that was apparently signed by 
the veteran on November 28, 1991, and received by the RO in 
December 1991.  

The veteran was granted service connection for PTSD by a 
September 1992 rating decision.  A 30 percent rating was 
assigned, effective November 2, 1991.  On September 25, 1992, 
correspondence was sent to the veteran informing him of this 
decision, both as to the rating and the effective date.  

On September 22, 1993, the RO received the veteran's 
statement that:
"I wish to file a NOD ref VA letter 
dated 25 Sep 92.  I contend my PTSD is 
worse than 30 % disabling.  Please send 
SOC."  
No mention was made regarding the effective date of the grant 
of service connection for PTSD.  

In a statement dated September 28, 1993, the veteran's 
representative noted that the veteran had filed a Notice of 
Disagreement for increased service-connected disability 
compensation for PTSD, and that the veteran requested a 
personal hearing with the RO's Hearing Officer with respect 
to this claim.  No mention was made of the effective date for 
the grant of service connection for the PTSD.  

On his November 1993 VA Form 9, "Appeal to Board of 
Veterans' Appeals," the veteran asserted, in part, that he 
originally applied for compensation in December 1989, and 
again in early 1990.  He contended that these claims were 
conveniently lost, and that his application was not accepted 
until he hand-delivered it to his representative.  This 
appears to be the first time the veteran specified his 
disagreement with the effective date assigned for the grant 
of service connection.  

At a June 1994 RO hearing, the veteran's representative 
contended, among other things, that the veteran's original 
claim was made in November 1991.  Testimony was also 
presented by the veteran and Dr. ORE concerning the veteran's 
PTSD symptomatology, to include the severity thereof.  
However, no contentions appear to have been made regarding 
the effective date for the grant of service connection.  The 
veteran did provide testimony concerning entitlement to an 
earlier effective date at a subsequent RO hearing, in October 
1995, and, as stated above, at the September 2001 
videoconference hearing.  Further, Dr. ORE confirmed the 
veteran's account of having filed his initial claim in 
December 1989.  

The record reflects that the veteran was ultimately granted a 
100 percent rating for his PTSD, effective in November 1991.  

The record also reflects that, in denying the veteran's claim 
for an earlier effective date, the RO found that no claim was 
filed prior to November 2, 1991, and that no timely appeal 
had been filed to the effective date issue.  Specifically, 
the RO found that the veteran's Notice of Disagreement of 
September 22, 1993, did not refer to the effective date 
issue; it only referred to the veteran's disagreement with 
the assigned disability rating.  With respect to this 
finding, the veteran has contended that he disagreed with the 
assigned effective date from the beginning, even though it 
was not specifically stated in the Notice of Disagreement.  
He asserted that his representative informed him that it was 
not necessary to list every little thing on the Notice of 
Disagreement; and, that his Notice of Disagreement would be 
sufficient to address all problems he had with the RO's 
decision concerning his PTSD claim.  

Analysis.  For the reasons discussed below, the Board finds 
that the veteran is not entitled to an effective date earlier 
than November 2, 1991, for the grant of service connection 
for PTSD.  

Initially, the Board finds that the veteran did not file a 
timely Notice of Disagreement concerning the assigned 
effective date for his grant of service connection for PTSD.  
As indicated above, a Notice of Disagreement must specify 
what the claimant disagrees with in the determination.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.201; see also Gallegos, 
supra.  Here, the only document, which could constitute a 
timely Notice of Disagreement, was the statement submitted by 
the veteran on September 22, 1993.  However, even though the 
veteran has contended that he was informed that this 
statement was sufficient to address all disputes he had at 
that time with his PTSD claim, this statement only referred 
to the assigned rating.  The Federal Circuit has repeatedly 
stated that the effective date of disability is a distinct 
and separate element from the issues of service connection 
and the level of disability for a service-connected 
condition.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As 
stated above, the first written communication in which the 
veteran expressed disagreement with the assigned effective 
date was the VA Form 9 submitted in November 1993; this was 
more than one year after the veteran was notified of the 
September 1992 rating decision.  The Board has considered the 
veteran's contention regarding his reliance upon a 
representative's advice that it was not necessary to list 
"every little thing" on his Notice of Disagreement.  
However, the Court has held that erroneous advice, even if 
given by a government employee, cannot be used to prevent the 
government from denying benefits.  Shields v. Brown, 8 Vet. 
App. 246, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 20 
(1994).  Consequently, the Board must conclude that a timely 
Notice of Disagreement was not filed regarding the original 
assignment of an effective date.  38 C.F.R. § 20.302.

As an additional matter, the Board notes that even if the 
veteran had filed a timely Notice of Disagreement with the 
effective date, he would still not be entitled to an 
effective date earlier than November 2, 1991, for his grant 
of service connection for PTSD.  See Holbrook v. Brown, 8 
Vet. App. 91 (1995) (The Board has the fundamental authority 
to decide a claim in the alternative.)  

The evidence does not show, nor does the veteran allege, that 
he filed his original claim of service connection within his 
first post-service year.  Thus, the effective date for the 
grant of service connection can be no earlier than the date 
of the original claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  

The veteran contends that he originally filed a claim in 
December 1989, and again in 1990 or early 1991, and that Dr. 
ORE has confirmed these contentions.  However, the simple 
fact is that no such document appears to be in the claims 
folder.  The veteran has submitted a copy of a VA claim 
application, which was not completed, signed, or dated; and 
most importantly, not date stamped as received by VA.  This 
does not document an earlier claim.  To the contrary, it 
documents that any claims the veteran may have begun were not 
completed or submitted.  The veteran himself has acknowledged 
that when he contacted the RO prior to November 2, 1991, he 
was informed that they had no record of any claim having been 
filed.  

Furthermore, the Board notes that the Court has held that 
there is a "presumption of regularity" under which it is 
presumed that Government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vet. App. 307 (1992), (citing United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see 
also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (this 
presumption of regularity applies to procedures at the RO).  
Applying this presumption to the instant case, the Board must 
conclude that if such a claim had been received by VA, it 
would have been date-stamped on the date it was received and 
made part of the veteran's claims folder.  No clear evidence 
to the contrary has been presented by the veteran, nor has he 
indicated the existence of any such evidence.  

The Board has considered and is sympathetic to the veteran's 
contention that he detrimentally relied upon a Vet Center 
employee to file his original claim for service connection 
for PTSD in late 1989.  However, faulty advice, even if on 
the part of VA employees, cannot serve as the basis for an 
earlier effective date.  Shields, supra; McTighe v. Brown, 
supra.  The veteran refers to a VA Form 21-526 (claim for 
compensation benefits) in the claims file, stating that he 
filled it out in late 1989, but, as he acknowledges, it is 
not date stamped as having been received at the RO prior to 
November 2, 1991; in fact, as noted above, it is not date 
stamped or even dated at all.  As to the testimony from the 
veteran and his physician regarding a second claim allegedly 
filed prior to November 2, 1991, the Board accepts this 
testimony as true on the question of whether a VA claims form 
was filled out at the time contended.  The veteran and his 
physician recall mailing the document to the RO but the 
claims file contains no claim received prior to the date in 
question.  One can only speculate as to why the claim was not 
received by the VA but given the number of years that have 
elapsed and the presence of an incomplete claims form in the 
file, the Board finds that the veteran and his physician's 
recollection of having  filled out the form in its entirety, 
the veteran's memory of addressing it properly, and then the 
recollection of mailing it does not rebut the presumption of 
regularity.  The Board emphasizes that the pertinent legal 
authority governing assignment of effective dates is clear 
and specific, and the Board is bound by that authority.  
Simply put, the record contains no such earlier filed claim; 
aside from the November 2, 1991 claim, it only contains a 
claim form that is partially filled out and not even dated 
let alone date stamped by VA, and the veteran has not 
presented clear evidence that rebuts the presumption of 
regularity. 

It is also pertinent to note that the United States Court of 
Appeals for the Federal Circuit has held that equitable 
tolling could not be applied to provide an effective date 
earlier than that specifically provided by statute.  That is 
equitable tolling could not be used to award benefits prior 
to the date of claim where the statute required that awards 
be effective no earlier than the date of claim.  Andrews v. 
Principi, 351 F.3d 1134 (Fed. Cir. 2003); Rodriguez v. West, 
189 F.3d 1351 (1999). 

The record in the claims folder provides the most probative 
evidence as to when the claim was first filed and it 
establishes that the veteran's claim for service connection 
for PTSD was first received on November 2, 1991.  The 
presumption of regularity has not been rebutted with regard 
to any alleged earlier filed claim.  The documents assembled 
in the veteran's claims folder show that the first written 
communication of a claim was received on November 2, 1991.  
For this reason, the Board finds that there is no legal basis 
to award the veteran an effective date earlier than November 
2, 1991, for his grant of service connection for PTSD.  
Therefore, his claim for an earlier effective date must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As the law is dispositive of the instant 
case, the benefit of the doubt rule is not for application.


ORDER

Entitlement to an effective date earlier than November 2, 
1991, for a grant of service connection for PTSD is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


